Citation Nr: 9917931	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-10 100A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of a 100 percent schedular rating 
for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reduced the evaluation of the 
veteran's service-connected paranoid schizophrenia from 100 
percent to 50 percent, effective June 1, 1996.  The 100 
percent evaluation had been in effect from January 10, 1991.

The veteran in this case has been found to be incompetent for 
VA purposes.  The appellant, the veteran's mother, has been 
appointed his guardian.


FINDING OF FACT

Evidence establishing material improvement in the veteran's 
paranoid schizophrenia under the ordinary conditions of life 
was not of record at the time of the rating decision reducing 
the 100 percent evaluation for the disability.


CONCLUSION OF LAW

The criteria for reduction of the veteran's 100 percent 
rating for schizophrenia, paranoid type, were not met at the 
time of the decision reducing the rating.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.343, 3.344, 4.132, Diagnostic 
Code 9203 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's paranoid schizophrenia is rated under 
Diagnostic Code 9203.  The Board notes that the VA Schedule 
for Rating Disabilities (Rating Schedule), set forth in 
38 C.F.R. Part 4, pertaining to rating mental illness was 
amended, effective November 7, 1996.  However, because the 
issue concerns the propriety of the March 1996 rating 
decision reducing the evaluation to 50 percent, the law and 
regulations in effect at that time are relevant.  Under the 
regulations in effect at the time of the March 1996 rating 
decision, a 50 percent rating was warranted for considerable 
impairment of social and industrial adaptability, a 70 
percent rating was assigned severe impairment of social and 
industrial adaptability, and a 100 percent rating was 
assigned for active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9203 (1995).

In a January 1977 rating decision, service connection was 
granted for schizophrenia, chronic undifferentiated type, and 
a 50 percent disability rating was assigned, effective August 
17, 1976, the day following the veteran's separation from 
service.

The veteran has received psychiatric treatment over the years 
and numerous VA examinations for compensation and pension 
purposes.  The evaluation of the service-connected paranoid 
schizophrenia has fluctuated over the years from 30 percent 
to 100 percent disabling.  

An August 1993 examination report indicates that the veteran 
reported that he was doing much better on his current 
medications.  He stated that he had only occasional paranoid 
ideation.  He reported that he was sleeping better on his 
present medications and was able to handle his daily work at 
Eastco where he had been attending a work service program for 
some time.  The veteran was residing at a structured group 
setting.  He was attending Alcoholics Anonymous almost daily 
and was receiving VA outpatient psychiatric treatment on a 
regular basis.  He was reasonably cooperative, well 
attentive, and talkative.  He showed no active disturbance 
during the interview.  He displayed a reasonable level of 
personal hygiene and his attire was appropriate.  He 
manifested somewhat varied behavior during the interview but 
did not show any overt paranoid ideation.  He reported having 
had a period of paranoia when he believed that somebody was 
going to do something against him.  He also reported having 
occasional uncontrollable crying spells.  He reported that he 
used to have bad rage reactions but this was much better 
since starting on different medication.  He did not appear to 
have any obsessions or compulsions.  He was well oriented to 
time, place and person.  His memory seemed to be reasonable.  
His judgment seemed to be fair.  He occasionally had some 
insight about his current mental condition.  Paranoid 
schizophrenia was diagnosed.  The examiner concluded that it 
appeared that the veteran had been responding to his current 
medications and treatment program.  The veteran was still 
considered to be incompetent for VA purposes.

Records pertaining to the veteran's VA hospitalization from 
August to September 1994 show that paranoid schizophrenia was 
diagnosed but do not provide information concerning its 
severity.

A July 1995 VA examination report shows that the veteran was 
still living in an assisted living arrangement.  It was noted 
that he had become more reclusive.  The veteran reported 
thoughts that someone was out to harm him and that he might 
harm himself.  The veteran's personal hygiene was adequate.  
He was alert.  His speech patterns were inconsistent.  
Sometimes there was marginal articulation.  His thinking was 
concrete.  Percepts of the world appeared to be simplistic.  
He was oriented to time, place and person.  He displayed 
moderate range of affect.  Negative affect appeared to have a 
histrionic tone.  There were no hallucinations, delusions, or 
disturbed thinking noted.  The veteran reported delusions 
freely and openly and talked of being paranoid, but no such 
symptoms were noted during the interview.  His judgment 
processes were questionable.  Insight was poor.  Rorschach 
and MMPI II tests were administered and it was noted that the 
results were valid and useful.  The test results demonstrated 
that the veteran was unlikely to display insight into his own 
behavior, and his behavior was likely to alienate others.  He 
was poorly utilizing his feelings when thinking, problem 
solving , and making decision.  A pattern of anger was 
apparent.  Chronic interpersonal conflict was likely.  

The examiner noted that the veteran was on medication and 
was, "likely to deteriorate significantly when the usual and 
customary demands of living are placed on him and display 
significant symptoms - most likely a paranoid pattern."  The 
examiner diagnosed paranoid schizophrenia by history only.  
He explained that the prior diagnosis of paranoid 
schizophrenia was made under DSM-II criteria and that the 
veteran did not meet the DSM-IV criteria for an Axis I 
diagnosis.  The Axis II diagnosis was schizotypal personality 
disorder.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 40.  It was noted that the veteran 
continued to be incompetent for VA purposes.  The examiner 
also noted that virtually no records were made available to 
him.

In an October 1995 addendum to the July 1995 VA examination, 
the examiner stated that paranoid schizophrenia would be 
diagnosed by history only under the DSM-III-R criteria as 
well.

In a December 1995 addendum, the examiner stated that the 
claims folder was made available for his review and that he 
had been requested to address whether the veteran is 
incompetent and, if so, to identify the disorder rendering 
the veteran incompetent.  The examiner stated that the 
evidence of record did not support a finding that the veteran 
was competent.  The examiner declined to identify the 
disorder rendering the veteran incompetent, noting the 
confused diagnostic picture of the veteran's psychiatric 
disorder.

It appears that the December 1995 addendum was not associated 
with the claims folder until after the March 1996 rating 
decision reducing the evaluation to 50 percent.

At a hearing in June 1996 before a hearing officer at the RO, 
the appellant testified that the veteran's condition had not 
improved.  She stated that the veteran had not worked for 
over a year and that he was not capable of holding a job or 
handling his finances.  He had been married and divorced due 
to threatening to choke his wife.  The appellant testified 
that the veteran had fits of anger, putting his head and fist 
through the walls.  She reported that the veteran could not 
handle everyday events.  He ate and slept most of the time.  
He was no longer living with the appellant, as she could not 
handle him.  He was living at a facility like a nursing home 
where he could come and go and the facility made certain that 
he was receiving his medications.  The appellant testified 
that the medications worked for awhile, but then the veteran 
would get crazy again.  She claimed that he required constant 
surveillance.  The appellant testified that there was no way 
that the veteran could hold any type of gainful employment.  
She stated that the veteran went to AA meetings and had some 
friends there.  In addition, he supposedly went to the VA 
medical center for regular treatment.  She testified that the 
veteran did not like to take a bath and had poor personal 
hygiene.

The evidence of record shows that following the March 1996 
rating decision reducing the evaluation of the veteran's 
paranoid schizophrenia, the RO received additional evidence, 
including a VA Vocational Rehabilitation Evaluation and 
Referral dated in October 1994 which noted that the veteran 
had recently quit his job in the Eastco Work Services Program 
and was unemployed.  A VA Mental Health Clinic report of 
individual psychotherapy dated in March 1995 shows that the 
veteran reported experiencing more paranoid anger and fear.  

A summary of the veteran's VA hospitalization in May 1995 
relates primarily to diabetes but shows that paranoid 
schizophrenia was diagnosed.  Another record dated in 
December 1995 demonstrates that the veteran appeared 
incapable of employment at that time, having been unable to 
adapt well enough to continue working at Eastco, which 
provided a sheltered work setting.  It was noted that the 
veteran's ability to relate to other people in a work setting 
appeared to be severely impaired and did not appear likely to 
change.

A summary of the veteran's VA hospitalization in October 1996 
and reports of VA psychiatric examinations in June 1997 and 
May 1998 all show that the veteran was found to have paranoid 
schizophrenia.  The June 1997 and May 1998 examiners both 
found the veteran to be incompetent due to paranoid 
schizophrenia.  Neither examiner diagnosed a personality 
disorder.  

The Board notes that 38 C.F.R. § 3.344 regarding 
stabilization of disability ratings is for application, since 
the 100 percent evaluation had been in effect for a period in 
excess of five years, from January 1991 to June 1996.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the medical-industrial history be reviewed 
to ascertain whether the recent examination is full and 
complete.  Those examinations that are less complete than 
those on which payments were authorized or continued may not 
serve as a basis to reduce an evaluation.  Ratings on account 
of diseases subject to temporary or episodic improvement may 
not be reduced on any one examination, except in those 
instances where all the evidence of record warrants the 
conclusion that sustained improvement has been demonstrated.  
With a showing of material improvement, the rating agency 
must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or on the basis of individual 
unemployability, will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
the physical or mental condition.  Examination reports 
showing material improvement must be evaluated in conjunction 
with all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.344.

The March 1996 rating decision reducing the evaluation to 50 
percent was primarily based upon the July 1995 VA examination 
report and the October 1995 addendum, reflecting the 
examiner's opinion that the veteran did not meet the criteria 
for a diagnosis of schizophrenia or any other Axis I 
diagnosis.  The RO entered the March 1996 rating decision 
without first obtaining and reviewing pertinent VA 
outpatient, inpatient and vocational rehabilitation records 
dated prior to 1996.  The VA outpatient and inpatient records 
continue to show that the veteran was found to have paranoid 
schizophrenia.  None of these records shows a diagnosis of 
schizotypal personality disorder.

Similarly, the October 1996 VA hospital summary and the June 
1997 and May 1998 VA psychiatric examination reports show 
that the veteran was found to have paranoid schizophrenia.  
All of the VA examiners have found the veteran to be 
incompetent, and only the July 1995 VA examiner failed to 
attribute the veteran's incompetency to paranoid 
schizophrenia.  The Board further notes that the record 
reflects that the veteran worked part-time in a sheltered 
position but was unable to even maintain this position.  

Although the RO could have reasonably concluded that the July 
1995 examination report and October 1995 addendum evidenced 
improvement in the service-connected disability, these 
reports are inconsistent with the other pertinent evidence of 
record showing that the veteran was found to have paranoid 
schizophrenia and was not found to have a personality 
disorder.  Therefore, it appears that the July 1995 
examiner's conclusion that the veteran's psychiatric 
impairment was due to a personality disorder rather than the 
service-connected paranoid schizophrenia was in error.  
Significantly, the July 1995 examiner did find the veteran to 
be incompetent and did state that it was likely that the 
veteran would deteriorate if the usual and customary demands 
of living were placed on him.  

Therefore, the Board must conclude that the March 1996 rating 
decision was made without evidence clearly establishing 
sustained improvement in the veteran's paranoid schizophrenia 
and without evidence establishing that the service-connected 
disability had materially improved under the ordinary 
conditions of life.  Accordingly, restoration of the 100 
percent evaluation is warranted.      

ORDER

Restoration of the 100 percent rating for schizophrenia, 
paranoid type, is granted, effective the date of the 
reduction.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

